Judgment, Supreme Court, New York County (Felice Shea, J.), rendered October 7, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, and order of the same court and Justice, entered March 20, 1995, which denied defendant’s motion to vacate his conviction pursuant to CPL 440.10, unanimously affirmed.
By failing to make specific objections to the challenged comments of the prosecutor during summation (see, People v Balls, 69 NY2d 641), or by failing to request further relief when those objections that were lodged were sustained by the court, which also provided curative instructions (see, People v Medina, 53 NY2d 951), defendant’s claims have not been preserved for appellate review as a matter of law and we decline to review them in the interest of justice. Were we to review them, we would find that “the summation, viewed as a whole and in the context of the relatively uncomplicated nature of this case, may not be characterized as frustrating the jury in reaching a fair and proper determination on the factual issues based solely upon the evidence” (People v Alston, 52 AD2d 817). This is particularly the case here given the repeated curative instructions provided by the court. Concur—Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.